      Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 1 of 13




                                                                                   CLERKS OFFICE
                                                                                 CM _ DISTPJOT ÈQURT

              CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                                   STATE OF LOUISIANA

              NO.                                           DIVISION "


                                           "*"°"
                                           VERSUS
                                                                                        SECT|0N 1
CATHOLIC CHARITIES ARCHDIOCESE OF NEW ORLEANS, ARCHDIOCESE OF
 NEW ORLEANS INDEMNITY, INC., CATHOLIC MUTUAL RELIEF SOCIETY OF
   AMERICA, DE LA SALLE OF NEW ORLEANs, INC, BROTHERS OF THE
CHRISTIAN SCHOOLS OF NEW ORLEANS LA., INC., THE ESTATE OF BROTHER
       RICHARD LANGENSTEIN; and BROTHER ROBERT GANDARA


   FILED:
                                                                          DEPUTY


                                PETITION FOR DAMAGES


      NOW into court, through undersigned counshlÄÄ es p           tidder M.(Doepho is the age

of majority and domicile in Orleans Parish, who resp tIIIlÍÊÉÁpréshs      e follóenig



       The defendants made herein are

   a. CATHOLIC   CHARITIES   ARCHDIOCESE          OF     NEW        ORLEANS
      ("ARCHDIOCESE OF NEW ORLEANS"), a non-profit corporation doing business in
      the State of Louisiana with its principal place oPbusiness in Louisiana;

   b. ARCHDIOCESE OF NEW ORLEANS INDEMNITY, -INC. ("A11CHDIOCESE
      INDEMNITY"), a foreign corporation and captive insurance company witffftMprincipql
      place of business established in the State of Vermont and doing business in the Parish oF
      Orleans and the State of Louisiana, and subject to the jurisdiction of this Honorable Court;

   c. CATHOLIC MUTUAL RELIEF SOCIETY OF AMERICA ("CATHOLIC
       MUTUAL"), a foreign non-profit insurance corporation with its principal büsiness
       establishment in the State of Nebraska, and doing business in the Parish of Orleans and the
       State of Louisiana, and subject to the jurisdiction of this Honorable Court;

   d. DE LA SALLE OF NEW ORLEANS, INC. ("DE LA SALLE"), a non-profit
       corporation doing business in the State of Louisiana with its principal place of business in
       Louisiana;

   e. BROTHERS OF THE CHRISTIAN SCHOOLS OF NEW ORLEANS LA., INC., a
       non-profit corporation doing business in the State of Louisiana with its principal place of
       business in Louisiana;


                                                                              V RD
    M P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petiti È f6r D        ages
                                        Exhibit A
       Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 2 of 13




   f. THE ESTATE OF BROTHER RICHARD LANGENSTEIN ("BROTHER
      LANGENSTEIN"), the former principal of DE LA SALLE and THE CATHOLIC
      CHARITIES ARCHDIOCESE OF NEW ORLEANS serving in his official capacity as
      an employee of DE LA SALLE; and

   g. BROTHER ROBERT GANDARA ("BROTHER GANDARA"), a former teacher at
      DE LA SALLE and employee ofBROTHERS OF THE CHRISTIAN SCHOOLS OF
       NEW ORLEANS LA., INC. serving in his official capacity as an employee of
       BROTHERS OF THE CHRISTIAN SCHOOLS OF NEW ORLEANS LA., INC.

                                              2.

       Pursuant to LSA-R.S. 46:1844(w), and because plaintiff is a victim of sexual assault, the

identity of the plaintiff is being protected and referred in these pleadings as "M.P. DOE" in

accordance with the cited statute.

                                              3.

       Plaintiff, M.P. DOE, was a student at DE LA SALLE OF NEW ORLEANS, INC. from

1981-1985 located at 5300 St Charles Ave, New Orleans, LA 70115

                                              4.

       The ARCHDIOCESE OF NEW ORLEANS is controlled and supervised by one

Archbishop who at the time of this filing is Archbishop Gregory Aymond.

                                              5.

       The ARCHDIOCESE OF NEW ORLEANS is under the authority and control of

Archbishop Aymond and includes the Louisiana parishes of Orleans, Jefferson, St. Charles, St.

James the Baptist, St. Tammany, St. Bernard, Plaquemines, and Washington.

                                               6.

With respect to M.P. DOE, at all material times herein, DE LA SALLE in New Orleans,

Louisiana, was and is under the authority and control of Archbishop Aymond and the

ARCHDIOCESE OF NEW ORLEANS.

                                               7.

       Defendants, CATHOLIC CHARITIES ARCHDIOCESE OF NEW ORLEANS,

ARCHDIOCESE OF NEW ORLEANS INDEMNITY, INC., CATHOLIC MUTUAL

RELIEF SOCIETY OF AMERICA, DE LA SALLE OF NEW ORLEANS, INC.,

BROTHERS OF THE CHRISTIAN SCHOOLS OF NEW ORLEANS LA., INC.,



     M P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
            Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 3 of 13




    BROTHER LANGENSTEIN, and BROTHER GANDARA are justly and truly indebted unto

    your petitioner for the following reasons to-wit:

                                                        8.

                                      BROTHER LANGENSTEIN

           BROTHER LANGENSTEIN served as the principal of DE LA SALLE. He carefully

    and meticulously crafted a trusting relationship with M.P. DOE's family. The family were all

    devout Catholics who sent their son to Catholic private school.           First, BROTHER

    LANGENSTEIN gained the trust of M.P. DOE's parents and then used that trust to prey on,

    harass, and molest their son- M.P. DOE.

                                                        9.

           BROTHER LANGENSTEIN would take M.P. DOE's family to dine at expensive

    restaurants where he would purchase the fimest wines and alcohol.

                                                    10.

           After seeing the young plaintiff at school, BROTHER LANGENSTEIN began building

    a rapport with the young student. BROTHER LANGENSTEIN began bombarding the young

    M.P. DOE with expensive gifts and meals.

                                                    11.

           The molestation began when M.P. DOE was approximately 15 years old. The first

    instance occurred in the office of BROTHER LANGENSTEIN at DE LA SALLE. One morning

    M.P. DOE was late for school and needed to obtain a tardy slip. M.P. DOE entered BROTHER

    LANGENSTEIN's office. BROTHER LANGENSTEIN then directed M.P. DOE to undress

    himself and "make himself comfortable." BROTHER LANGENSTEIN offered M.P. DOE

    candy and tickets to the press box for a sporting event. BROTHER LANGENSTEIN then

    proceeded to sit very close to M.P. DOE and placed his hands on M.P. DOE's groin area and

    began fondling M.P. DOE's genitals.

                                                        12.

            One day BROTHER LANGENSTEIN was invited to a pool party at M.P. DOE's family

    home. BROTHER LANGENSTEIN, unexpectedly and without consent, put his hands up M.P.



3        M.P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
       Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 4 of 13




DOE's shorts and began fondling his genitals and scrotum. M.P. DOE sat in horror and fear while

BROTHER LANGENSTEIN violated him.

                                               13.

       That same day, BROTHER LANGENSTEIN fondled M.P. DOE again while seated

around M.P. DOE's parent's glass table.              M.P. DOE's mother caught BROTHER

LANGENSTEIN in the act of violating her teenage son. She became enraged and ordered

BROTHER LANGENSTEIN to leave her house immediately.

                                               14.

       Over the next two years the young plaintiff was molested on several occasions.

BROTHER LANGENSTEIN showered the young student with gifts, expensive dinners, and

press box seats at sporting events to buy his silence.         On one occasion, BROTHER

LANGENSTEIN invited M.P. DOE's family and another young student to dinner at

Commander's Palace.

                                               15.

                             BROTHER ROBERT GANDARA

       When plaintiff travelled abroad on a school sponsored trip with five other (5) students

BROTHER GANDARA began to molest, assault, and harass the plaintiff.

                                               16.

       Over the course of approximately two years, BROTHER LANGENSTEIN and

BROTHER GANDARA began a constant barrage of inappropriate touching, which led to genital

fondling and eventually molestation, the acts taking place many times both on and off campus, but

almost always during BROTHERS OF THE CHRISTIAN SCHOOLS OF NEW ORLEANS

LA., INC. and/or DE LA SALLE sponsored events.

                                               17.

       During the school sponsored event to Europe, BROTHER GANDARA deliberately

orchestrated the sleeping arrangements such that each boy would sleep alone in the same bed with

BROTHER GANDARA when it was "their turn." According to BROTHER GANDARA's

instructions, each boy would rotate who slept with BROTHER GANDARA each night.



    M P. Doe versus Catholic Charities Archdiocese ofNew Orleans et al, Petition for Damages
         Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 5 of 13




                                                  18.

         M.P. DOE took a shower the first night that he slept alone in the same bed with

BROTHER GANDARA. Unannounced and uninvited, BROTHER GANDARA threw open the

shower curtains and warned M.P. DOE-"don't be shy." BROTHER GANDARA appeared to

receive sexual gratification while he forced the young boy to shower his naked body in front of

him.

                                                  19.

         On another occasion, it was M.P. DOE's turn to sleep with BROTHER GANDARA.

BROTHER GANDARA got into bed when he thought the young boy was sleeping and molested

him. BROTHER GANDARA fondled the boy and attempted to perform oral sex on M.P. DOE.

The plaintiff was scared and confused and tried to pretend like he was sleeping.

                                                 20.

         One day during the trip, M.P. DOE went back to the room because he was experiencing

stomach pains.     BROTHER GANDARA accompanied the young boy back to the room.

BROTHER GANDARA proceeded to unbuckle the boy's pants and rub M.P. DOE's exposed

chest and stomach. BROTHER GANDARA then proceeded to massage M.P. DOE's lower

abdomen near his genitals. Once again, BROTHER GANDARA molested the boy.

                                                  21.

         The sole and proximate cause of said incidents and tortuous acts/behaviors was the

negligence and/or intentional harmful acts of the defendants, ARCHDIOCESE OF NEW

ORLEANS, DE LA SALLE, BROTHERS OF THE CHRISTIAN SCHOOLS OF NEW

ORLEANS LA., INC., BROTHER LANGENSTEIN, and BROTHER GANDARA, in the

following particulars, but not specifically limited thereto, in that they:

   A. ARCHDIOCESES OF NEW ORLEANS, DE LA SALLE, and BROTHERS OF THE
      CHRISTIAN SCHOOLS OF NEW ORLEANS LA., INC.

         1. Failure to properly supervise the employees and/or clergy staff at DE LA SALLE at
            the time the aforementioned atrocities were being committed;

         2. Failure to provide a safe haven for young boys at DE LA SALLE, more particular,
            plaintiff, M.P. DOE;

         3. Failure to protect the young boys at DE LA SALLE, more particular, plaintiff, M.P.
            DOE;

       M P. Doe versus Catholic CharitiesArchdiocese ofNew Orleans; et al, Petition for Damages
      Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 6 of 13




      4. Failure to properly supervise their clergy, brothers, deacons, staff, employees to the
         extent that the boys were allowed to be sexually and/or mentally abused, particularly,
         M.P. DOE;

      5. Failure to do what they should have done;

      6. Failure to warn Plaintiff and his family of the risk of sexual abuse by BROTHER
         LANGENSTEIN and BROTHER GANDARA;

      7. Failure to apply commonsense, and negligently exposing minors to unreasonably
         dangerous situations, including sexual abuse of a minor at the hands of one of their
         agents and/or their employees;

      8. Failure to have adequate security measures to prevent the abuse of minors by their
         agents and/or employees and/or on their premises;

      9. Failure to discharge and relieve BROTHER LANGENSTEIN and BROTHER
         GANDARA oftheir respective positions and authority when they knew or should have
         known of their sexual abuse of minors and their proclivity to act in such a deviant
         manner;

      10. Failure to take any and all actions and/or act in ways that could have prevented and
          avoided the sexual abuse in question, which amounts to gross negligence;

      11. As the employer of the defendants and/or perpetrators of the sexual, physical and/or
         mental abuses suffered and endured by M.P. DOE at DE LA SALLE while the
         aforementioned defendants were in the course and scope of their employment with DE
         LA SALLE, thus, under the legal theory of respondent superior are therefore legally
         responsible for the acts or actions of their personal association with DE LA SALLE;
         and

      12. Is liable under La. Civil Code Articles 2315, 2317, and 2320.

    B. BROTHER RICHARD LANGENSTEIN

      1. Sexually, mentally, and/or physically abused/tortured plaintiff at DE LA SALLE and
         at the plaintiff's home in New Orleans;

      2. Committed unnatural sexual acts including sodomy against plaintiff on numerous
         occasions;

      3. Did what he was not supposed to do;

      4. Sexually molested the plaintiff at DE LA SALLE and in New Orleans; and

      5. Wrongfully touched, grabbed, stroked, rubbed, fondled, kissed, sucked, and/or
         masturbated the genitals (penis and testicles) of the plaintiff, M.P. DOE.

    C. BROTHER ROBERT GANDARA

      1. Sexually, mentally, and/or physically abused/tortured plaintiff during a school
         sponsored trip to Europe;

      2. Committed unnatural sexual acts against plaintiff on numerous occasions;


6   M.P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
            Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 7 of 13




           3. Did what he was not supposed to do;

           4. Sexually molested the plaintiff while on a school sponsored trip; and

            5. Wrongfully touched, grabbed, stroked, rubbed, fondled, kissed, sucked, and/or
               masturbated the genitals (penis and testicles) of the plaintiff, M.P. DOE.

                                                    22.

           The Ad Hoc Committee on Sexual Abuse of the USCCB published the Charter for the

    Protection of Children and Young People which included specific mandates for the protection of

    children.

                                                    23.

           The protections in the Charter mandate that the Bishops and the Catholic Church in the

    United States strictly obey the Charter by reconciling the trauma and abuse suffered by the children

    of the Catholic Church.

                                                    24.

            Defendants had superior knowledge about the risk that BROTHER LANGENSTEIN and

    BROTHER GANDARA posed to M.P. DOE, as a minor child, such knowledge establishes a

    heightened duty of care and protection to M.P. DOE. Defendants, their administrators, agents and

    employees, violated that duty.

                                                    25.

            Additionally, and concurrently, the acts and omissions of the Defendants expressed herein

    represent negligent infliction of emotional distress resulting in damages expressed below.

                                                    26.

            Additionally, and concurrently, the acts and omissions of the Defendants expressed herein

    represent an invasion of the privacy of M.P. DOE, resulting in damages expressed below.

                                                    27.

            The ARCHDIOCESES OF NEW ORLEANS and DE LA SALLE through its principals,

    has a history and pattern of concealing acts of sexual abuse by its employees and agents including

    its clergy.




7       | M.P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
           Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 8 of 13




                                                    28.

           The ARCHDIOCESES OF NEW ORLEANS and DE LA SALLE through its principal,

    has a history of and pattern of allowing sexual predators to remain in their positions within the

    church employment capacity through nondisclosure of the sexual abuse, or through re-assignment

    of the employees and clergy.

                                                    29.

           The facts and occurrences of sexual abuse by BROTHER LANGENSTEIN and

    BROTHER GANDARA were known to the defendants, yet were not reported to the authorities,

    insurers, or the Holy See.

                                                    30.

           At all material times herein, Defendants, through their adult agents, servants, employees,

    members, and associates, listed and known to the Defendants were under a duty to disclose and/or

    report the acts of sexual abuse to the family of M.P. DOE, who was a minor, and law enforcement

    to protect M.P. DOE from the injuries and damages he sustained as a result of the sexual abuse

    by BROTHER LANGENSTEIN and BROTHER GANDARA and the breach of that duty is a

    violation of Louisiana's general concept of liability and fault set forth in Civil Code Article 2315.

                                                    31.

           The actions of Defendants in withholding their knowledge of the sexual abuse by

    BROTHER LANGENSTEIN and BROTHER GANDARA, the failure of Defendants to reach

    out to victims of BROTHER LANGENSTEIN and BROTHER GANDARA, and the

    suppression of evidence of sexual abuse upon M.P. DOE is considered a fraudulent concealment

    and/or continuing tort or continuing wrong resulting in damages to the plaintiff.

                                                    32.

           At all material times described herein, Defendants had a legal and civic duty to disclose

    the sexual abuse by, and the proclivities of, BROTHER LANGENSTEIN and BROTHER

    GANDARA.




8        MP. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
            Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 9 of 13




                                                    33.

            All of the aforementioned atrocities abuse and/or wrongful acts are in violation of the

    ordinances of the Parish of Orleans, the law of the State of Louisiana, which are pleaded herein as

    if copied here in extenso.

                                                    34.

            As a result of the above stated atrocities, abuse, and/or wrongful acts which occurred over

    the course of the time from 1981 until 1985, plaintiff M.P. DOE, has suffered the following

    injuries: past, present, and future pain and suffering, emotional distress, mental anguish, grave

    psychiatric injuries, humiliation, severe trauma, permanent psychological scaring, loss of

    enjoyment of life, diminished quality of life, permanent depression and anxiety, inability to engage

    and sustain relationships with women and other injuries, the extent of which will be fully revealed

    at time of trial.

                                                    35.

            After a lifetime of depression and anger and dysfunction, plaintiff began undergoing

    psychological treatment.

                                                    36.

            Plaintiff, M.P. DOE, is working in therapy to come to terms with being sexually molested,

    physically and mentally abused while a student at DE LA SALLE. Sexually abused children deal

    with the trauma of sexually molestation, physically abused and/or mental abuse as an intra psychic

    event and suppress it as a result of fear, self-blame and denial. See Kimberly v. Batch, 93-236 (La.

    4-11-94), 635 So. 2d 206. Having suffered these consequences of childhood sexual abuse, physical

    and mental abuse, plaintiff M.P. DOE, repressed all memory of the pain and humiliation he

    suffered and endured as a child at DE LA SALLE. M.P. DOE is seeing a therapist for counseling

    for anger issues, relationship issues and general psychological dysfunction. As a result of his

    recollection of the abuse he suffered as a child at DE LA SALLE. M.P. DOE, has become

    depressed, humiliated and suffered additional emotional distress.

                                                    37.

             The La. 4* Circuit Court of Appeals in Doe v. Archdiocese, 2001-0739 (La. 4* Cir. 2002),

    823 Sp. 2d 360, stated that repressed memory may operate to suspend the 10 year prescriptive

9        M P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
            Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 10 of 13




     period applicable to child sexual abuse cases under the doctrine of contra non valentum, and that

     the issue of prescription must be decided after a full trial on the merits. In Kimberly v. Batch, (La.

     1994), supra, the La. Supreme Court has allowed special solicitude for child sexual abuse victims;

     and this, given the doctrine full latitude in cases such as the case mentioned herein.

                                                      38.

            Furthermore, in accordance with Louisiana Civil Code Articles 2015, 2017, and 2320,

     because BROTHER LANGENSTEIN's and BROTHER GANDARA's actions occurred under

     the guise of the exercise their duties with the church, BROTHERS OF THE CHRISTIAN

     SCHOOLS OF NEW ORLEANS LA., INC., DE LA SALLE and the ARCHDIOCESE OF

     NEW ORLEANS is liable to the plaintiff as the employer of the defendants.

                                                      39.

            Plaintiff's damages are as follows:

            As a result of the above described molestation, petitioner has sustained serious, painful and

     disabling injuries and seeks damages for past and future medical expenses, past and future pain

     and suffering, and past and future mental and emotional suffering. Plaintiff seeks damages which

     are reasonable in the premises.

                                                      40.

             In 2011, the ARCHDIOCESE OF NEW ORLEANS incorporated a non-profit captive

     insurance company in the State of Vermont named "The Archdiocese of New Orleans Indemnity,

     Inc." which was capitalized with a $2,000,000.00 investment from the ARCHDIOCESE OF

     NEW ORLEANS.

                                                      41.

             The captive provides a self-insurance program for general liability, property, auto liability,

     and personal misconduct. The captive is self-insured for $300,000.00 per occurrence up to annual

     aggregate limit of $3.5 million.

                                                      42.

             This action is brought against the ARCHDIOCESE OF NEW ORLEANS

     INDEMNITY, INC., pursuant to Louisiana Rev. Stat. §22:1269, otherwise known as the

     Louisiana Direct Action Statute, which was enacted for the benefit of all injured persons and their

10       | M P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
            Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 11 of 13




     survivors or heirs to whom the insured is liable, and, that it is the purpose of all liability policies

     to give protection and coverage to all insureds, whether they are named insured or additional

     insureds under the omnibus clause, for any legal liability may have as or for a tortfeasor.

                                                       43.

            The ARCHDIOCESE OF NEW ORLEANS INDEMNITY, INC. provided a policy or

     policies of insurance, or general insurance coverage unto the ARCHDIOCESE OF NEW

     ORLEANS, and its agents, employees, and servants for injury, loss, or damage to others.

                                                       44.

            As a result of the coverages provided by the ARCHDIOCESE OF NEW ORLEANS

     INDEMNITY, INC., ARCHDIOCESE OF NEW ORLEANS INDEMNITY, INC. is equally

     liable for the injuries, losses, and damages asserted by M.P. DOE.

                                                       45.

            Additionally, the ARCHDIOCESE OF NEW ORLEANS has an insurance policy

     through the CATHOLIC MUTUAL RELEIF SOCIETY OF AMERICA.

                                                       46.

            The policies provided to the defendants through the CATHOLIC MUTUAL RELIEF

     SOCIETY OF AMERICA include coverages over claims asserted herein, including but not

     limited to a general liability, excess liability, and personal misconduct.

                                                       47.

            As a result ofthe coverages provided by the CATHOLIC MUTUAL RELIEF SOCIETY

     OF AMERICA, the CATHOLIC MUTUAL RELIEF SOCIETY OF AMERICA is equally

     liable for the injuries, losses, and damages asserted by M.P. DOE.

                                                       48.

     This action is brought against the CATHOLIC MUTUAL RELIEF SOCIETY OF AMERICA,

     pursuant to Louisiana Rev. Stat. §22:1269, otherwise known as the Louisiana Direct Action

     Statute, which was enacted for the benefit of all injured persons and their survivors or heirs to

     whom the insured is liable, and, that it is the purpose of all liability policies to give protection and

     coverage to all insureds, whether they are named insured or additional insureds under the omnibus

     clause, for any legal liability may have as or for a tortfeasor.

11      | M P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
           Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 12 of 13




                                                                                      US 07 292
                                                                                                       D
                                                                                    C     3 OFFICE
                                                                                 CIViL DST CT COURT

            WHEREFORE petitioner, M.P. DOE, prays that the defendants be duly cited and served

     with a copy of the petition for damages and that after due proceedings are had that there be

     judgment herein in their favor and against the defendants, CATHOLIC CHARITIES

     ARCHDIOCESE OF NEW ORLEANS, ARCHDIOCESE OF NEW ORLEANS

     INDEMNITY, INC., CATHOLIC MUTUAL RELIEF SOCIETY OF AMERICA, DE LA

     SALLE OF NEW ORLEANS, INC., BROTHERS OF THE CHRISTIAN SCHOOLS OF

     NEW ORLEANS LA., INC., BROTHER LANGENSTEIN, and BROTHER ROBERT

     GANDARA.



                          Respectfully submitted:

                          LAW OFFICE OF DESIREE M. CHARBONNET, L.L.C.



                           D   IREE M. CHARBONNET (La. Bar No. 24051)
                           Attorney for Petitioner
                           One Canal Place
                           365 Canal Street
                           Suite 1100
                           New Orleans, Louisiana 70130
                           Telephone:    (504) 399-3374
                           Facsimile:    (504) 561-7850
                           Email: dcharbonnet@desireelaw.com

     and

                           LAW OFFICE OF BERNARD L. CHARBONNET, JR., APLC
                           BERNARD L. CHARBONNET, JR. (La. Bar No. 4050)
                           DAVID M. FINK (La. Bar No.33550)
                           One Canal Place
                           365 Canal Street
                           Suite 1100
                           New Orleans, Louisiana 70130
                           Telephone:    (504) 561-0996
                           Facsimile:    (504) 561-7850
                           Email: dfink@charbonnetlaw.com

     PLEASE SERVE

     Catholic Charities Archdiocese of New Orleans
     Through its registered agent
     Sister Marjorie Hebert, M.S.C.
     1000 Howard Avenue
     Suite 200
     New Orleans, Louisiana 70113



12         M P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
           Case 2:20-cv-02407-MVL-DPC Document 1-1 Filed 09/02/20 Page 13 of 13




     Archdiocese of New Orleans Indemnity, Inc.
     Through its registered agent
     Louisiana Secretary of State
     8585 Archives Avenue
     Baton Rouge, Louisiana 70802

     Catholic Mutual Relief Society of America
     Through its registered agent
     Corporation Service Company
     501 Louisiana Avenue
     Baton Rouge, Louisiana 70802

     Brothers of the Christian Schools of New Orleans La., Inc.
     Through its registered agent
     Joey Scaffidi
     8 Friederichs Avenue
     New Orleans, Louisiana 70124

     De La Salle of New Orleans, Inc.
     Through its registered agent
     Paul Kelly
     5300 Saint Charles Avenue
     New Orleans, Louisiana 70115

     Robert Gandara (Hold Service)




13      | M P. Doe versus Catholic Charities Archdiocese ofNew Orleans; et al, Petition for Damages
